       Case 4:15-cv-00292-HSG Document 307 Filed 04/29/20 Page 1 of 2




1    William P. Cole, Bar No. 186772
     Matthew R. Orr, Bar No. 211097
2    Joshua G. Simon, Bar No. 264714
3    CALL & JENSEN
     A Professional Corporation
4    610 Newport Center Drive, Suite 700
     Newport Beach, CA 92660
5    Tel: (949) 717-3000
6    Fax: (949) 717-3100
     Email: wcole@calljensen.com
7    Email: morr@calljensen.com
     Email: jsimon@calljensen.com
8
     Geoffrey W. Castello (Pro Hac Vice)
9    Glenn T. Graham (Pro Hac Vice)
10   KELLEY DRYE & WARREN LLP
     One Jefferson Road, 2nd Floor
11   Parsippany, NJ 07054
     Tel: (973) 503-5900
12   Fax: (973) 503-5950
13   Email: gcastello@kelleydrye.com
     Email: ggraham@kelleydrye.com
14
     Attorneys for Defendant
15   Quincy Bioscience, LLC
16
                          UNITED STATES DISTRICT COURT
17
                        NORTHERN DISTRICT OF CALIFORNIA
18
19   PHILLIP RACIES, On Behalf of Himself Case No. 4:15-cv-00292-HSG
20   and All Others Similarly Situated,
                                          [PROPOSED] ORDER GRANTING
21               Plaintiff,               DEFENDANT’S ADMINISTRATIVE
                                          MOTION TO WITHDRAW
22               vs.                      COUNSEL JEFFREY S. JACOBSON
23
     QUINCY BIOSCIENCE, LLC, a
24   Wisconsin limited liability company,
25               Defendant.
26
27
28
                                            -1-
            [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO WITHDRAW COUNSEL
                                     JEFFREY S. JACOBSON
                                   CASE NO. 4:15-CV-00292-HSG
       Case 4:15-cv-00292-HSG Document 307 Filed 04/29/20 Page 2 of 2




1         THIS MATTER, came before the Court upon Defendant Quincy Bioscience,
2    LLC’s Administrative Motion To Withdraw Counsel Jeffrey S. Jacobson.
3         IT IS HEREBY ORDERED, good cause having been shown, that the
4    Administrative Motion To Withdraw Counsel Jeffrey S. Jacobson is hereby
5    GRANTED.
6
7    DATED:        4/29/2020

8                                                Hon. Haywood S. Gilliam, Jr.
                                                 United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
           [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO WITHDRAW COUNSEL
                                    JEFFREY S. JACOBSON
                                  CASE NO. 4:15-CV-00292-HSG
